DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

This Office Action is in response to the paper filed July 8, 2022.  Claims 144 and 153 have been amended.  Claims 151, 154, and 155 have been cancelled.  Claims 164-170 are newly added.  Claims 144-150, 152, 153, and 156-170 are currently pending and under examination.
	
	This application is a Continuation of Application No. 16/849831, filed April 15, 2020, now abandoned, which is a Continuation of Application No. 16/560653, filed September 4, 2019, now abandoned, which is a Continuation of Application No. 16/243888, filed January 9, 2019, now abandoned, which is a Continuation of Application No. 14/033205, filed September 20, 2013, now U.S. Patent No. 10,240,217, which is a Continuation of Application No. 13/225346, filed September 2, 2011, now abandoned, which claims priority to Provisional Application No.
61/529277, filed August 31, 2011.  This Application also claims priority to PCT/US2011/046153, filed August 1, 2011, and to Israel Patent Documents, including IL207945, filed September 2, 2010.


Withdrawal of Rejections:


The rejection of claims 144-146, 148-152, and 163 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Amartey et al., is withdrawn.


Maintenance/Modification of Rejections Necessitated by Amendment:

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 144-150, 152, 153, 156-161, and 163-170 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eyal et al. (US 2012/0264873; Published Oct. 18, 2012, Priority to June 26, 2010 – Previously Presented).
With regard to claims 144-147 and 163, Eyal et al. teach sugar mixtures, the mixtures comprising a pentose, the pentose including xylose, including at a ratio of ≥0.05 to total saccharides, and greater than 10% (Abs.; Para. 31, 138), which encompasses at least 60% xylose, and less than 90% xylose, relative to total sugar concentration.  The sugar mixtures further comprise oligosaccharides, including at a ratio of ≥0.06 to total sugar concentration, and greater than 4%, 6%, or 8% of the total sugar concentration (Abs.; Para. 28), which is encompassed within 0.001% to 10% total sugar concentration.  The sugar mixtures further comprise one or more marker molecules at a concentration of at least 100 PPB, wherein marker molecules include furfural, hydroxy-methylfurfural, products of furfural or hydroxy-methylfurfural condensation, color compounds formed on heating a sugar, levulinic acid, methanol, and galacturonic acid (Para. 216), which encompasses at least one, at least two, and at least three marker molecules, and at least 100 PPB by not exceeding 5% of the marker molecule.  
Eyal et al. further teach that sugar mixtures comprise pentoses in addition to xylose, including arabinose, ribose, and/or lyxose, wherein the pentose, including arabinose, is present at a ratio of ≥0.05 to total saccharides, (Para. 138), which encompasses at least 2% arabinose based on total sugars on a weight basis.  As Eyal et al. expressly teach that each of these components may be present in a sugar mixture, it would have been obvious to one of ordinary skill in the art to utilize any of the taught components, including xylose, oligosaccharides, arabinose, and marker molecules, including in the taught concentrations, together in a sugar mixture.  Additionally, please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the amount of the components in the sugar mixture to result in a sugar mixture having the components and concentrations as required for the desired end use.  
With regard to claims 148-150, Eyal et al. teach that fermentation media, which includes the sugar mixture, can include yeast extract (Para. 19).  As a fermentation residue is a component of an ingredient including yeast extract, and as yeast extract includes components including proteins, carbohydrates, amino acids, vitamins, and minerals, the yeast extract of Eyal et al. comprises at least three fermentation residues. 
With regard to claim 152, Eyal et al. teach that the sugar mixtures further comprise glucose, including in an oligosaccharide to total saccharide ratio ≥0.06 (Para. 138), which encompasses between 0.001% and 5% of total sugars on a weight basis. 
With regard to claims 153, 158, and 159, Eyal et al. teach that the sugar mixtures further comprise pentoses in addition to xylose and arabinose, including mannose, galactose, ribose, and/or lyxose (Para. 138).  
With regard to claims 156, 157, 160, and 161, Eyal et al. teach the that sugar mixtures comprise oligosaccharides and disaccharides, including maltose, isomatose, trehalose, gentiobiose, sophorose, and cellobiose (Para. 55-56).  
With regard to claims 164 and 165, Eyal et al. teach sugar mixtures, the mixtures comprising a pentose, the pentose including xylose, including at a ratio of ≥0.05 to total saccharides, and greater than 10% (Abs.; Para. 31, 138), which encompasses at least 60% xylose, and less than 90% xylose, relative to total sugar concentration.  The sugar mixtures further comprise oligosaccharides, including at a ratio of ≥0.06 to total sugar concentration, and greater than 4%, 6%, or 8% of the total sugar concentration (Abs.; Para. 28), which is encompassed within 0.001% to 10% total sugar concentration.  The sugar mixtures further comprise one or more marker molecules at a concentration of at least 100 PPB, wherein marker molecules include furfural, hydroxy-methylfurfural, products of furfural or hydroxy-methylfurfural condensation, color compounds formed on heating a sugar, levulinic acid, methanol, and galacturonic acid (Para. 216), which encompasses at least one, at least two, and at least three marker molecules, and at least 100 PPB by not exceeding 5% of the marker molecule.  
Eyal et al. further teach that sugar mixtures comprise pentoses in addition to xylose, including arabinose, ribose, and/or lyxose, wherein the pentose, including arabinose, is present at a ratio of ≥0.05 to total saccharides, (Para. 138), which encompasses at least 2% arabinose based on total sugars on a weight basis.  Eyal et al. additionally teach that the sugar mixtures further comprise glucose, including in an oligosaccharide to total saccharide ratio ≥0.06 (Para. 138), which encompasses at most 1% of total sugars on a weight basis.
As Eyal et al. expressly teach that each of these components may be present in a sugar mixture, it would have been obvious to one of ordinary skill in the art to utilize any of the taught components, including xylose, oligosaccharides, arabinose, glucose, and marker molecules, including in the taught concentrations, together in a sugar mixture.  Additionally, please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the amount of the components in the sugar mixture to result in a sugar mixture having the components and concentrations as required for the desired end use.  
With regard to claim 166, Eyal et al. teach that fermentation media, which includes the sugar mixture, can include yeast extract (Para. 19), which is at least one fermentation residue. 
With regard to claim 167, Eyal et al. teach that the oligosaccharides include maltose, isomatose, and trehalose (Para. 55-56).  
With regard to claims 168-170, Eyal et al. teach sugar mixtures, the mixtures comprising a pentose, the pentose including xylose, including at a ratio of ≥0.05 to total saccharides, and greater than 10% (Abs.; Para. 31, 138), which encompasses at least 60% xylose, and less than 90% xylose, relative to total sugar concentration.  The sugar mixtures further comprise oligosaccharides, including at a ratio of ≥0.06 to total sugar concentration, and greater than 4%, 6%, or 8% of the total sugar concentration (Abs.; Para. 28), which is encompassed within 0.001% to 10% total sugar concentration.  The sugar mixtures further comprise one or more marker molecules at a concentration of at least 100 PPB, wherein marker molecules include furfural, hydroxy-methylfurfural, products of furfural or hydroxy-methylfurfural condensation, color compounds formed on heating a sugar, levulinic acid, methanol, and galacturonic acid (Para. 216), which encompasses at least one, at least two, and at least three marker molecules, and at least 100 PPB by not exceeding 5% of the marker molecule.  
Eyal et al. further teach that sugar mixtures comprise pentoses in addition to xylose, including arabinose, ribose, and/or lyxose, wherein the pentose, including arabinose, is present at a ratio of ≥0.05 to total saccharides, (Para. 138), which encompasses at least 2% arabinose based on total sugars on a weight basis.  Eyal et al. additionally teach that fermentation media, which includes the sugar mixture, can include yeast extract (Para. 19).  As a fermentation residue is a component of an ingredient including yeast extract, and as yeast extract includes components including proteins, carbohydrates, amino acids, vitamins, and minerals, the yeast extract of Eyal et al. comprises at least two fermentation residues.
As Eyal et al. expressly teach that each of these components may be present in a sugar mixture, it would have been obvious to one of ordinary skill in the art to utilize any of the taught components, including xylose, oligosaccharides, arabinose, galactose, arabinose, fermentation residues, and marker molecules, including in the taught concentrations, together in a sugar mixture.  Additionally, please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the amount of the components in the sugar mixture to result in a sugar mixture having the components and concentrations as required for the desired end use.  


Claims 144 and 162 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eyal et al., as applied to claim 144 above, and further in view of Forster et al. (US Patent No. 4,237,110; Published 1980 – Previously Presented).
The teachings of Eyal et al. as related to claim 144 have been set forth above.  Eyal et al. further teach that hydrolysate including the sugar mixture includes hydrochloric acid (HCL) utilized for acid hydrolysis, wherein an extractant, including an S1 solvent, is utilized to de-acidify the hydrolysate (Para. 106-109).  
Eyal et al. do not teach that the sugar composition further comprises 2-ethylhexanol.
Forster et al. teach a hydrolysate that includes HCL utilized for acid hydrolysis, and the various sugars obtained from the acid hydrolysis process, where 2-ethylhexanol is then included in the hydrolysate for solvent extraction of the HCL (Abs.; Col. 3, Line 4-37; claim 1, 4). The 2-ethylhexanol is present in the hydrolysate at 0.75%, which is at least 100 PPB 2-ethylhexanol (Table ID).  Wherein the inclusion of 2-ethylhexanol in the hydrolysate is desirable, as solvent extraction allows for the recycling of the HCL for reuse in the hydrolysis reaction, thus making the process of acid hydrolysis more economically favorable (Col. 1, Line 27-30).
It would have been obvious to one of ordinary skill in the art to combine the teachings of Eyal et al. and Forster et al., because both teach hydrolysate produced by acid hydrolysis using HCL, where the hydrolysate includes the obtained sugars. The inclusion of 0.75% 2-ethylhexanol in the hydrolysate for solvent extraction of the HCL is known in the art as taught by Forster et al.  The inclusion of 2-ethylhexanol, as taught by Forster et al. in the hydrolysate of Eyal et al. amounts to the simple substitution of one known extractant for another, and would have been expected to predictably and successfully provide the hydrolysate of Eyal et al., while additionally allowing for removal of the HCL for recycling, thus rendering the hydrolysate and its production more economical.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Eyal et al. and Forster et al., wherein the sugar mixture further comprises at least 100 PPB 2-ethylhexanol (Claim 162).


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 144, 156, 157, 163, 164, and 168 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 26, and 27 of U.S. Patent No. 9,410,216. Although the claims at issue are not identical, they are not patentably distinct from each other because both encompass a sugar composition comprising at least 60% and less than 90% xylose by weight relative to total sugar concentration; at least 100 PPB, but not exceeding 0.5%, of a total concentration of a marker molecule, wherein the marker molecule is at least one molecule selected from the group consisting of furfural, hydroxy-methylfurfural, products of furfural or hydroxy-methylfurfural condensation, color compounds formed on heating a sugar, levulinic acid, acetic acid, methanol, galacturonic acid, an alcohol of more than four carbon atoms, betaine, amino acids, proteins, phosphate and glycerol; optionally at least one fermentation residue; and 0.001% to 10% oligosaccharides, including maltose, isomaltose, trehalose, gentiobiose, sophorose, and cellobiose, by weight relative to total sugar concentration (Instant claims: 144, 156, 157, 163, 164, 168; Cited Patent claims: 1-11, 26, 27).  
Claims 144-148, 152-161, 163-170 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,512,495. Although the claims at issue are not identical, they are not patentably distinct from each other because both encompass a sugar composition, including lignocellulosic hydrolysate, comprising at least 60% and less than 90% xylose by weight relative to total sugar concentration; at least 100 PPB, but not exceeding 0.5%, of a total concentration of a marker molecule, wherein the marker molecule is at least one molecule selected from the group consisting of furfural, hydroxy-methylfurfural, products of furfural or hydroxy-methylfurfural condensation, color compounds formed on heating a sugar, levulinic acid, acetic acid, methanol, galacturonic acid, an alcohol of more than four carbon atoms, betaine, amino acids, proteins, phosphate and glycerol; optionally at least one fermentation residue; and 0.001% to 10% oligosaccharides, including maltose, isomaltose, trehalose, gentiobiose, sophorose, and cellobiose, by weight relative to total sugar concentration; 0.001% to 5% glucose; arabinose, including at least at 0.001% and 2%; and disaccharides including trehalose, gentiobiose, kojibiose, nigerose, sophorose, and laminarobise (Instant claims: 144-148, 152-161, 163-170; Cited Patent claims: 1-12).  
Claims 144, 156, 157, 163, 164, and 168 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,663,836. Although the claims at issue are not identical, they are not patentably distinct from each other because both encompass a sugar composition comprising at least 60% and less than 90% xylose by weight relative to total sugar concentration; at least 100 PPB, but not exceeding 0.5%, of a total concentration of a marker molecule, wherein the marker molecule is at least one molecule selected from the group consisting of furfural, hydroxy-methylfurfural, products of furfural or hydroxy-methylfurfural condensation, color compounds formed on heating a sugar, levulinic acid, acetic acid, methanol, galacturonic acid, an alcohol of more than four carbon atoms, betaine, amino acids, proteins, phosphate and glycerol; optionally at least one fermentation residue; and 0.001% to 10% oligosaccharides, including maltose, isomaltose, trehalose, gentiobiose, sophorose, and cellobiose, by weight relative to total sugar concentration (Instant claims: 144, 156, 157, 163, 164, 168; Cited Patent claims: 1-11, 26, 27).  
Claims 144-150, 152, 153, and 156-170 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,240,217. Although the claims at issue are not identical, they are not patentably distinct from each other because both encompass a sugar composition, including lignocellulosic hydrolysate, comprising at least 60% and less than 90% xylose by weight relative to total sugar concentration; at least 100 PPB, but not exceeding 0.5%, of a total concentration of a marker molecule, wherein the marker molecule is at least one molecule selected from the group consisting of furfural, hydroxy-methylfurfural, products of furfural or hydroxy-methylfurfural condensation, color compounds formed on heating a sugar, levulinic acid, acetic acid, methanol, galacturonic acid, an alcohol of more than four carbon atoms, betaine, amino acids, proteins, phosphate and glycerol; at least one or more fermentation residues; and 0.001% to 10% oligosaccharides, including maltose, isomaltose, trehalose, gentiobiose, sophorose, and cellobiose, by weight relative to total sugar concentration; 0.001% to 5% glucose; arabinose, including at least at 0.001% and 2%; disaccharides including trehalose, gentiobiose, kojibiose, nigerose, sophorose, and laminarobise; and at least 100 PPB 2-ethylhexanol (Instant claims: 144-150, 152, 153, and 156-170; Cited Patent claims: 1-22).  

Response to Arguments

	With regard to the obviousness rejection over Eyal et al., Applicant urges that Eyal et al. do not teach the composition as claimed.  While Eyal et al. provide a broad teaching that may support many compositions, the compositions containing between 0.3% and 2.6% arabinose comprise 4.9% to 8.27% xylose.  Forster et al. do not remedy this deficiency.  
Applicant requests that the nonstatutory double patenting rejection be held in abeyance until the identification of patentable subject matter.
Applicant’s arguments have been fully considered, but have not been found persuasive.
With regard to Eyal et al., as Eyal et al. expressly teach that each of the components may be present in a sugar mixture, it would have been obvious to one of ordinary skill in the art to utilize any of the taught components, including xylose, oligosaccharides, arabinose, and marker molecules, including in the taught concentrations, together in a sugar mixture.  Additionally, please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the amount of the components in the sugar mixture to result in a sugar mixture having the components and concentrations as required for the desired end use.  
With regard to Forster et al., the noted deficiency of Eyal et al. has been addressed above. 
	With regard to the nonstatutory double patenting rejection, the nonstatutory double patenting rejection is maintained. 


New Rejections Necessitated by Amendment:

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 159 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 144 as amended now requires the presence of arabinose.  As such, claim 159, which depends from claim 144, and requires a second pentose that can include arabinose, fails to further limit the subject matter of a claim from which it depends, with regard to the recitation of arabinose.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion

No claims are allowable.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653